Exhibit 10.19

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENTS, MARKED BY [***],
HAS BEEN OMITTED BECAUSE TILRAY, INC. HAS DETERMINED THE INFORMATION (I) IS NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO TILRAY, INC. IF
PUBLICLY DISCLOSED.

 

[g0u2ldykkljx000001.jpg]

 

Privileged & Confidential

 

Amended and Restated Profit Participation Agreement

 

This Amended and Restated Profit Participation Agreement (this “Agreement”) is
effective as of January 14, 2019 (the “Effective Date”) as amended and restated
as of January 24, 2020 (the “A&R Date”), and is entered into by and between ABG
Intermediate Holdings 2, LLC, a limited liability company organized in the state
of Delaware (“ABG”) and Tilray, Inc., a corporation organized in the state of
Delaware (“Company”). Each of Company and ABG shall be referred to herein
individually as a “Party” and collectively as the “Parties” unless specifically
identified.

 

WHEREAS, ABG and Company are parties to that certain Profit Participation
Agreement of even date herewith (the “Prior Agreement”) and that the Parties
wish to modify the terms of the Prior Agreement by entering into this Agreement;

 

WHEREAS, ABG or its Affiliates (as hereinafter defined) owns and/or controls all
right, title and interest in and to various intellectual property rights in and
to the Then-Current ABG 2018 Brands (as hereinafter defined), together with the
goodwill of the business symbolized by such intellectual property rights (the
“Existing Trademarks”);

 

WHEREAS, Company is primarily engaged in the cultivation of cannabis and the
design, manufacture, distribution and sale of Cannabis Products (as hereinafter
defined) for medical and recreational, adult use; and

 

WHEREAS, ABG and Company desire to work together with respect to the
exploitation of the ABG 2018 Brands (as hereinafter defined) in connection with
Cannabis Products (as hereinafter defined) globally in jurisdictions where the
applicable use of Cannabis Products does not violate applicable law and, to that
end, the Parties desire to enter into this Agreement, pursuant to which Company
will purchase from ABG the contractual right to receive the Participation Rights
(as hereinafter defined).

 

NOW, THEREFORE, in consideration of the foregoing recitals (which are
specifically incorporated herein by this reference), and the mutual agreements
contained herein and for valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties agree as follows:

 

219387812 v3

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENTS, MARKED BY [***],
HAS BEEN OMITTED BECAUSE TILRAY, INC. HAS DETERMINED THE INFORMATION (I) IS NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO TILRAY, INC. IF
PUBLICLY DISCLOSED.

 

ARTICLE 1.

DEFINITIONS

 

1.1“A&R Date” has the meaning set forth in the Preamble.

 

1.2“ABG 2018 Brands” shall be defined as those brands owned or controlled by ABG
or its Affiliates as of December 31, 2018, as set forth on Exhibit A, attached
hereto and incorporated herein by this reference.

 

1.3“Affiliates” of any person or entity means persons or entities controlled by
such person or entity.

 

1.4“Calendar Quarter” means each three (3) month period ending on each of March
31, June 30, September 30 and December 31 of each year.

 

1.5“Calendar Year” means each calendar year (i.e., January 1 through December
31) of the Term.

 

1.6“Cannabis Ingredients” shall be defined as any naturally occurring
cannabinoid, compound, derivative or preparation of the Cannabis Plant (“Natural
Cannabinoid”) or any synthetic (i.e., human-made) version of such Natural
Cannabinoid(s).

 

1.7“Cannabis License” shall be defined as a license agreement (or an extension
or renewal thereof) for the design, manufacture, distribution and sale of
Cannabis Products (as hereinafter defined) bearing the intellectual property
rights of a Then-Current Brand which agreements, extensions or renewals are
fully executed by ABG or its Affiliates during the Term (as hereinafter
defined).

 

1.8“Cannabis Plant” shall be defined as the following species of the cannabis
genus: cannabis sativa, cannabis indica and cannabis ruderalis.

 

1.9“Cannabis Products” shall be defined as any products that include or are made
or derived from any part of the Cannabis Plant or any synthetic (i.e.,
human-made) cannabinoids, including, without limitation, extracts, topicals and
edibles and any products infused with any cannabinoid, compound, derivative or
preparation of the Cannabis Plant such as concentrates, oils or resin.
Notwithstanding the foregoing, Cannabis Products shall specifically exclude any
of the following products made with or from cannabis: textiles, paper, building
materials and technical products (e.g., fuel, coatings, varnishes, etc.).

 

2

219387812 v3

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENTS, MARKED BY [***],
HAS BEEN OMITTED BECAUSE TILRAY, INC. HAS DETERMINED THE INFORMATION (I) IS NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO TILRAY, INC. IF
PUBLICLY DISCLOSED.

 

1.10“Change of Control” means a transaction in which (a) a person or entity, in
one or a series of related transactions, directly or indirectly, acquires all or
at least eighty percent (80%) of a Party’s assets; (b) a Party, directly or
indirectly, in one or more related transactions (i) consolidates or merges with
or into (whether or not such Party is the surviving entity) one or more other
entities; (ii) consummates an ownership interest purchase agreement or other
business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with another person or
entity; or (iii) reorganizes, recapitalizes or reclassifies its ownership
interest such that its voting ownership interests are owned or acquired by any
other person or entity and, in each case of this clause (b), whereby such other
person or entity acquires ownership interests equal to more than fifty percent
(50%) of the then outstanding ownership interests of such person (including, on
an as-converted basis, the issuance or sale of convertible securities which may
be converted into membership interests of such Party); or (c) any one or a group
of persons or entities, in one or a series of related transactions, directly or
indirectly, acquires more than fifty percent (50%) of the then outstanding
voting ownership interests of such Party (including, on an as if converted
basis, convertible securities which may be converted into voting ownership
interests of such Party) (such acquiring person or entity pursuant to clauses
(a), (b) or (c), the “Acquiring Person”). Notwithstanding anything contained in
the definition of “Change of Control” to the contrary, a “Change of Control”
shall not occur if any transaction or event contemplated thereby is with any
person or entity controlled by, controlling or under common control with such
Party. For additional clarity, (x) a transfer or other disposition, whether by
spin off, spin out or another similar transaction, of Privateer Holding Inc.’s
ownership interest in Company to the then-current owners of Privateer Holding
Inc. on a pro rata basis shall not, in and of itself, constitute a Change of
Control of Company for purposes of this Agreement, and (y) “sale, lease,
exchange, license or other transfer” shall not include any commercial
transaction in the ordinary course of business, or any sale and leaseback
transaction, the principal purpose of which is to provide financing to Company
or one or more direct or indirect Subsidiaries.

 

1.11“Company 2018 Brands” shall be defined as those brands owned or controlled
by Company or its Affiliates as of December 31, 2018.

 

1.12“Company Participating Brands” shall be defined as the Then-Current ABG 2018
Brands and those Then-Current Future Brands (as hereinafter defined).

 

1.13“Company Participating Trademarks” shall be defined as all right, title and
interest in and to the various intellectual property rights in and to the
Company Participating Brands, together with the goodwill of the business
symbolized by such intellectual property rights.

 

1.14“Company Trademarks” shall be defined as all right, title and interest in
and to the various intellectual property rights in and to the Company 2018
Brands, together with the goodwill of the business symbolized by such
intellectual property rights.

 

3

219387812 v3

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENTS, MARKED BY [***],
HAS BEEN OMITTED BECAUSE TILRAY, INC. HAS DETERMINED THE INFORMATION (I) IS NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO TILRAY, INC. IF
PUBLICLY DISCLOSED.

 

1.15“Contract Year” means each twelve (12) month period during the Term.
Notwithstanding the foregoing, the period from the Effective Date through
December 31, 2019 shall be deemed a Contract Year and subsequently, each
Calendar Year thereafter shall be successive Contract Years.

 

1.16“Future ABG Brands” means, as of any date of determination, the brands which
ABG or its Affiliates owns or controls a majority interest in as of such date
excluding the ABG 2018 Brands.

 

1.17“Future ABG Brand Trademarks” shall be defined as all right, title and
interest in and to the various intellectual property rights in and to the Future
ABG Brands, together with the goodwill of the business symbolized by such
intellectual property rights.

 

1.18“Gross Cannabis Revenue” shall be defined as: any and all revenue
(including, but not limited to, royalties) determined in accordance with GAAP as
consistently applied by ABG actually received by ABG or its Affiliates from any
Cannabis Licenses during the applicable accounting period of a given Calendar
Year less any marketing and advertising payments received by ABG or its
Affiliates which ABG or its Affiliates are contractually obligated by
unaffiliated third parties to spend.

 

1.19“Licensed Cannabis Products” shall be defined as Cannabis Products bearing
the intellectual property rights of any Company Participating Brands.

 

1.20“Net Cannabis Revenue” shall be defined as Gross Cannabis Revenue less:
[***].

 

1.21“Term” shall be defined as the period commencing on the Effective Date and
continuing in perpetuity.

 

1.22“Then-Current ABG 2018 Brands” shall be defined as, as of any date of
determination, the ABG 2018 Brands which ABG or its Affiliates owns or controls
a majority interest in as of such date.

 

1.23“Then-Current Brands” shall be defined as, as of any date of determination,
the brands which ABG or its Affiliates owns or controls a majority interest in
as of such date.

 

1.24“Then-Current Future Brands” means Future ABG Brands in which Company
purchases Future ABG Brand Participation Rights in accordance with Article 8
below.

 

4

219387812 v3

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENTS, MARKED BY [***],
HAS BEEN OMITTED BECAUSE TILRAY, INC. HAS DETERMINED THE INFORMATION (I) IS NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO TILRAY, INC. IF
PUBLICLY DISCLOSED.

 

ARTICLE 2.

PRIOR AGREEMENT

 

2.1The Parties acknowledge and agree that they are parties to the Prior
Agreement. The Parties further acknowledge and agree that the full execution,
validity and effectiveness of this Agreement will act to terminate the Prior
Agreement, and upon the full execution, validity and effectiveness of this
Agreement, this Agreement shall supersede and replace the Prior Agreement and
all rights granted to Company in the Prior Agreement which are not expressly
granted in this Agreement shall revert to ABG as of the A&R Date.

 

ARTICLE 3.

PURCHASE OF PROFIT PARTICIPATION RIGHTS

 

3.1Subject to the terms and conditions of this Agreement, ABG hereby sells, and
Company hereby purchases, the right to receive up to forty-nine percent (49%)
(with the applicable percentage determined in accordance with Section 3.2) of
the Net Cannabis Revenue of the Then-Current ABG 2018 Brands (the “ABG 2018
Brands Participation Rights”) in exchange for the consideration to ABG set forth
in the Payment Agreement between the Parties of even date herewith
(“Consideration”), a copy of which is set forth on Exhibit B, attached hereto
and incorporated herein (“Payment Agreement”). The Parties acknowledge and agree
that, as of the A&R Date, the Payment Agreement has been amended.

 

3.2Until all Consideration payable under the Payment Agreement (including
conditional future Consideration) has been paid in full, Company’s Participation
Rights (as hereinafter defined) at the last business day of any Calendar Quarter
during the Term of this Agreement shall be equal to the full Participation
Rights multiplied by a fraction, the numerator of which is the value of the
Consideration actually received by ABG (with Consideration in the form of Class
2 common stock measured at the value assigned to such Class 2 common stock in
the Payment Agreement) and the denominator of which is Two Hundred Fifty Million
United States Dollars ($250,000,000 USD) (such fraction, the “Pro Rata
Adjustment”). Solely for illustrative purposes, if, as of the last day of a
Calendar Quarter, ABG has received Consideration under the Payment Agreement of
Thirty-Three Million Three Hundred Thirty-Three Thousand Three Hundred
Thirty-Three United States Dollars ($33,333,333 USD) in immediately available
funds and common stock transferred to ABG with a value (calculated based on the
applicable VWAP (as defined in the Payment Agreement)) equal to One Hundred
Thirty-Three Million, Three Hundred Thirty-Three Thousand Three Hundred
Thirty-Three United States Dollars ($133,333,333 USD) (i.e., with an aggregate
value of $166,666,666 USD), Company’s Participation Rights for such Calendar
Quarter would be thirty-two and sixty-seven tenths of one percent (32.67%)
(i.e., 2/3 ($166,666,666 USD / $250,000,000 USD) of 49%).

 

5

219387812 v3

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENTS, MARKED BY [***],
HAS BEEN OMITTED BECAUSE TILRAY, INC. HAS DETERMINED THE INFORMATION (I) IS NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO TILRAY, INC. IF
PUBLICLY DISCLOSED.

 

3.3The Parties hereby acknowledge and agree that, as of January 1, 2020, ABG has
received all of the Consideration pursuant to the Payment Agreement, as amended
as of the A&R Date, and the ABG 2018 Brands Participation Rights shall be
forty-nine percent (49%) of the Net Cannabis Revenue of the Then-Current ABG
2018 Brands.

 

3.4Company hereby acknowledges and agrees that, as of January 1, 2020,
specifically in connection with Contract Years 2 through 10 of the Term (i.e.,
January 1, 2020 through December 31, 2028), in each such Contract Year, Company
shall not be entitled to any Participation Rights (as hereinafter defined)
unless and until the Participation Rights payable to Company with respect to
such Contract Year exceed Ten Million United States Dollars ($10,000,000 USD)
(the “Participation Rights Threshold”) and in the event the Participation Rights
Threshold is achieved, Company shall be entitled to its Participation Rights for
such Contract Year for all amounts in excess of the Participation Rights
Threshold (i.e., from $10,000,000.01 USD forward). For the avoidance of doubt,
beginning with Contract Year 11 (2029) and throughout the remainder of the Term,
Company shall be entitled to the Participation Rights in connection with all Net
Revenue, without consideration of the Participation Rights Threshold.

 

ARTICLE 4.

GUARANTEED MINIMUM PARTICIPATION RIGHTS

 

4.1“Guaranteed Minimum Participation Rights” (also referred to herein as
“GMPR(s)”) shall be defined as non-returnable advances payable by ABG to Company
recoupable against Participation Rights earned in the same Contract Year, or, in
accordance with Section 4.3 or the third sentence of this Section 4.1,
subsequent Contract Years. Subject to Section 4.2 below, for each of the first
ten (10) Contract Years during the Term, the GMPR shall be Ten Million United
States Dollars ($10,000,000 USD) payable pursuant to Section 4.5 below. For the
remainder of the Term (i.e., after the first 10 Contract Years), there shall not
be GMPRs and, subject to the terms and conditions contained herein, Company
shall be entitled to the actual earned Participation Rights for such Contract
Year(s) except for any GMPR Shortfall (as hereinafter defined) that may be
carried from prior Contract Years pursuant to Section 4.

 

4.2Notwithstanding the foregoing or anything to the contrary contained herein,
in any Calendar Quarter, Company shall only be entitled to its [***] (as
hereinafter defined). [***].

 

4.3GMPR Shortfall Carry-Forward. ABG shall be required to make GMPR payments to
Company as and when required hereunder. In the event that the GMPR actually paid
to Company in any given Contract Year is greater than the Participation Rights
actually earned and paid to Company in the same Contract Year (the difference
between Company’s actual earned and received Participation Rights and GMPR shall
be defined herein as a “PR Shortfall”), then ABG shall carry any un-recouped PR
Shortfall to the immediately succeeding Contract Year during the Term (and ABG
shall continue to carry such un-recouped PR Shortfall to successive Contract
Years during the Term, to the extent the same has not yet been fully recouped),
and to the extent Company has any PR Overages (as hereinafter defined) in any
Contract Year to which

6

219387812 v3

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENTS, MARKED BY [***],
HAS BEEN OMITTED BECAUSE TILRAY, INC. HAS DETERMINED THE INFORMATION (I) IS NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO TILRAY, INC. IF
PUBLICLY DISCLOSED.

 

such PR Shortfall has been carried, ABG shall apply such PR Overages to such PR
Shortfall; it being understood that if PR Overages exceed the PR Shortfall, then
ABG shall be required to pay the balance of the PR Overages to Company pursuant
to the terms of this Agreement. “PR Overage(s)” shall be defined as any
Participation Rights actually earned by Company in a given Contract Year, which
Participation Rights are in excess of the GMPR for the same Contract Year.

 

4.4For the avoidance of doubt, in any given Contract Year, once ABG has paid to
Company the total amount of the GMPR for such Contract Year (whether by way of
quarterly GMPR payments, Participation Rights in excess of the GMPR, or either
or both of the foregoing): (i) ABG shall no longer be required to make quarterly
GMPR payments to Company for that Contract Year and (ii) for the remainder of
such Contract Year, ABG shall pay Company based on actual earned Participation
Rights.

 

4.5ABG shall pay the GMPR to Company in equal quarterly installments each
Calendar Quarter together with Quarterly Statements (as hereinafter defined).
ABG hereby acknowledges that the GMPR is payable to Company even if ABG fails to
enter into any Cannabis Licenses during the Term, and is a condition of Company
entering into the Agreement. Company hereby acknowledges and agrees that, as of
the A&R Date (subject to Section 4.6 below), Company has received the GMPR for
Contract Year 1 (2019) as and when required hereunder.

 

4.6The Parties hereby acknowledge and agree that, as of the A&R Date, ABG owes
Company the fourth (4th) quarterly installment of the GMPR for Contract Year 1
(2019) in an amount equal to One Million Six Hundred Sixty-Six Thousand Six
Hundred Sixty-Six United States Dollars and Sixty-Seven United States Cents
($1,666,666.67 USD) (the “Remaining 2019 GMPR Payment”). In accordance with
Section 5.1 below, ABG shall pay the Remaining GMPR Payment to Company on or
before February 15, 2020. Notwithstanding anything to the contrary contained
herein, including in this Section 4, Company hereby acknowledges and agrees
that, as of January 1, 2020, specifically in connection with Contract Years 2
through 10 of the Term (i.e., January 1, 2020 through December 31, 2028), in
each such Contract Year, Company shall not be entitled to any GMPRs.

 

ARTICLE 5.

PAYMENTS; AND FINANCIAL STATEMENTS

 

5.1Payments by ABG. ABG will pay all amounts due to Company pursuant to the
Participation Rights and GMPRs, as set forth in this Agreement and subject to
Sections 3.4 and 4.6 above, within [***] following the expiration of each
Calendar Quarter during the Term so long as none of Company or any of its
Affiliates are then in any uncured breach of its respective payment obligations
under any Company License Agreement (as defined in Section 6.1 below). ABG will
pay all sums then due and owing to Company pursuant to this Agreement by wire
transfer in accordance with the wire instructions and bank account information
provided to ABG by Company in writing as set forth on Exhibit C, attached hereto
and incorporated herein by reference (“Bank Account”) which Company may update
from time to time by written notice to ABG.

 

7

219387812 v3

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENTS, MARKED BY [***],
HAS BEEN OMITTED BECAUSE TILRAY, INC. HAS DETERMINED THE INFORMATION (I) IS NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO TILRAY, INC. IF
PUBLICLY DISCLOSED.

 

5.2Accounting. ABG shall prepare and maintain complete and accurate books of
account and records (including the originals or copies of documents supporting
entries in the books of account) covering all transactions relating to this
Agreement. ABG will compute the amount due to Company in accordance with
Articles 3 and 4 above and furnish to Company within [***] following the end of
each Calendar Quarter during the Term and continuing until all payments required
hereunder are made, a complete and accurate statement (each, a “Quarterly
Statement”). Each Quarterly Statement will include the following information:
(a) revenue calculation and quantity invoiced and applicable royalties and
revenues received by ABG or its Affiliates during the preceding Calendar
Quarter; and (b) a Net Cannabis Revenue calculation. On reasonable request from
Company, and from time to time, ABG will provide Company with backup and support
materials with respect to any item contained in any Quarterly Statement, such
that Company will have sufficient information to evaluate the sources of any
item contained in such Quarterly Statement. Such Quarterly Statements will be
accompanied by a certification signed by ABG’s chief financial officer (or
equivalent) indicating that he or she has reviewed and agrees with all the
information contained in such Quarterly Statement.

 

5.3Audit Rights. Company shall have the right to inspect and audit ABG’s books
of account solely in connection with payments made to Company pursuant to
Section 5.1 hereof and as so far as they relate to Company’s Participation
Rights, no more frequently than [***] during any [***] period upon no less than
[***] prior written notice to ABG and at ABG’s principal offices during ABG’s
normal business hours at Company’s sole expense, unless [***].

 

5.4Objections to Quarterly Statements. If Company has any objection to a
Quarterly Statement during a Contract Year, then Company shall give ABG specific
notice of that objection and reasons for it within [***] from the date that
Company received the Quarterly Statement for the final Calendar Quarter of such
Contract Year (except if pursuant to an audit conducted by Company in accordance
with Section 5.3 in which case Company shall have [***] from the date such audit
was completed to submit such notice to ABG) and in each case, the Parties shall
meet and discuss (either telephonically or in-person) any objections and work to
resolve any such objections in good faith.

 

ARTICLE 6.

PRE-NEGOTIATED CANNABIS PRODUCTS LICENSE TERMS

 

6.1The Parties each acknowledge and agree that during the Term, Company (or its
Affiliates) may wish to enter into license agreement(s) with ABG or its
appropriate Affiliate(s) in connection with the design, manufacture,
distribution and sale of Cannabis Products bearing the intellectual property
rights of Company Participating Brand(s) (each, a “Company License Agreement”).

 

8

219387812 v3

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENTS, MARKED BY [***],
HAS BEEN OMITTED BECAUSE TILRAY, INC. HAS DETERMINED THE INFORMATION (I) IS NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO TILRAY, INC. IF
PUBLICLY DISCLOSED.

 

6.2In the event Company wishes to enter into a Company License Agreement, the
Parties shall negotiate the same in good faith; provided, however, and ABG
hereby acknowledges and agrees that, unless the Parties mutually agree
otherwise, and subject to Article 6 below, the royalty rate in all Company
License Agreements (i.e., for all Company Participating Brands) shall be [***]
(and, for the avoidance of doubt [***] and Company shall not be required to pay
any guaranteed minimum royalties (i.e., non-returnable advances recoupable
against royalties earned) such that royalties are paid to ABG as earned.
Notwithstanding the foregoing or anything to the contrary contained herein, in
the event that ABG acquires ownership or control of a majority interest in any
brand and Company or any of its Affiliates has a license agreement with respect
to such brand’s Cannabis Products, the terms of such agreement shall remain in
place and such brand shall not be subject to this Section 6.2.

 

6.3Notwithstanding Section 6.2 above, the following shall apply:

 

(a)Specifically in connection with the Partnered Brands (as hereinafter defined)
the Parties hereby acknowledge and agree that, unless the Parties mutually agree
otherwise and subject to Article 6 below, the royalty rate for all Company
License Agreements shall be [***]. “Partnered Brands” shall be defined as the
following ABG 2018 Brands: [***].

 

 

(b)

(i)              Specifically in connection with the Minority Stakeholder Brands
(as hereinafter defined) the Parties hereby acknowledge and agree that, unless
the Parties mutually agree otherwise and subject to Section 7.2 below, the
royalty rates for all Company License Agreements shall be [***], unless ABG
receives any bona fide offer from a Comparable Third Party (as hereinafter
defined) for the applicable Minority Stakeholder Brand (each, a “Third-Party
Offer”). In such instance, the royalty rate(s) contained in the Third-Party
Offer shall apply, it being understood however, that in the event the royalty
rate(s) contained in the Third-Party Offer are less than [***]. Further to the
foregoing, “Minority Stakeholder Brands” shall be defined as the ABG 2018 Brands
set forth on Exhibit D, and any Then-Current Brands in which ABG or its
Affiliates owns or controls a majority interest (but not, for the avoidance of
doubt, all ownership interests). “Comparable Third Party” as used herein means a
third-party of comparable creditworthiness and reputation to Company, to be
determined by ABG in its reasonable, good faith discretion. For the avoidance of
doubt, nothing in this Section 6.3 shall supersede or conflict with Company’s
rights described in Section 6.2. For the avoidance of doubt, those Minority
Stakeholder Brands which are also Partnered Brands shall be governed by this
Section 6.3(b).

 

9

219387812 v3

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENTS, MARKED BY [***],
HAS BEEN OMITTED BECAUSE TILRAY, INC. HAS DETERMINED THE INFORMATION (I) IS NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO TILRAY, INC. IF
PUBLICLY DISCLOSED.

 

(ii)For the avoidance of doubt, notwithstanding anything to the contrary
contained herein, the following shall apply:

 

(A)in the event ABG receives any Third-Party Offer, ABG shall promptly notify
Company of the same; and

 

(B)in connection with Minority Stakeholder Brands, notwithstanding anything to
the contrary contained in Article 6, ABG shall be permitted to solicit, discuss
and/or negotiate Cannabis License(s) for Cannabis Product(s) bearing such
Minority Stakeholder Brands with Comparable Third Parties in order to
potentially obtain Third-Party Offers.

 

6.4In connection with each Company License Agreement, if any, Company hereby
acknowledges and agrees that Company (or its applicable Affiliate) must meet
ABG’s then-current compliance requirements, including that Company shall comply
with any and all applicable laws at the time of entering into such Company
License Agreement and throughout the term thereof.

 

ARTICLE 7.

[***]

 

7.1[***].

 

7.2[***].

 

7.3[***].

 

ARTICLE 8.

ABG AS REPRESENTATIVE OR SUBLICENSOR OF COMPANY FOR CANNABIS PRODUCTS & OTHER
PRODUCTS

 

The Parties hereby acknowledge and agree that during the Term: (a) Company may
wish to license the Company Trademarks in connection with the design,
manufacture, distribution and sale of products other than Cannabis Products
(collectively, “Other Products”) and/or Cannabis Products; and (b) in connection
with such licensing endeavors, Company may wish to engage ABG to perform certain
services, including without limitation, acting as a sub-licensor, brand
management, brand strategy, business development (e.g., outreach to ABG’s retail
distribution network) and marketing. In the event Company desires to engage ABG
to provide such services, the Parties shall negotiate in good faith appropriate
remuneration to ABG, it being specifically understood that Company shall have no
obligation to utilize or request such services from ABG and ABG shall have no
obligation to provide such services. If the Parties mutually agree on terms for
the provision of such services by ABG, then the same shall be expressly set
forth in writing in an amendment to this Agreement or a services agreement
between the Parties.

 

10

219387812 v3

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENTS, MARKED BY [***],
HAS BEEN OMITTED BECAUSE TILRAY, INC. HAS DETERMINED THE INFORMATION (I) IS NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO TILRAY, INC. IF
PUBLICLY DISCLOSED.

 

ARTICLE 9.

GOOD FAITH NEGOTIATION OF PROFIT PARTICIPATION FOR FUTURE ABG BRANDS

 

9.1During the Term, ABG may acquire additional brands and in such event, Company
may wish to purchase forty-nine percent (49%) of the Net Cannabis Revenue of
some or all of the Future ABG Brands (specifically excluding the ABG 2018
Brands) (any such purchased rights with respect to the Then-Current Future
Brands, the “Future ABG Brand Participation Rights”, and together with the ABG
2018 Brands Participation Rights, the “Participation Rights”).

 

9.2During the Term, in the event ABG reasonably believes exercising good faith
business judgment that it shall acquire any Future ABG Brands, ABG shall notify
Company of the same no less than [***] prior to the tentative closing date of
the transaction unless the circumstances do not permit such advance notice in
which case ABG shall notify Company as soon as commercially practicable. In
connection with any acquisition of Future ABG Brands, ABG shall use all
commercially reasonable efforts to ensure that there will be no restrictions
regarding exploitation of such Future ABG Brands in connection with Cannabis
Products; provided, however, and Company acknowledges and agrees that (a) in
connection with the acquisition of celebrity brands (of living or deceased
celebrities), the sale of such brand may be conditioned upon certain brand
restrictions related to Cannabis Products which ABG may be unable to negotiate
to remove; and (b) ABG makes no representation or warranty to Company or
otherwise that there shall not be any restrictions as a result of third-party
trademark registrations, common law rights of third parties in and to the Future
ABG Brand Trademarks related to cannabis Products or existing contractual
restrictions related to Cannabis Products.

 

9.3During the Term, in the event ABG acquires any Future ABG Brands, promptly
following the closing date of any such transaction, ABG shall notify Company of
the same (each, an “Acquisition Notice”). In the event Company wishes to
purchase the Future ABG Brand Participation Rights for such brand(s), then
Company shall respond to ABG’s Acquisition Notice within [***] of Company’s
receipt of the Acquisition Notice indicating such interest, it being understood
during such [***] period, at Company’s request, subject to ABG and Company
entering into a customary non-disclosure agreement reasonably satisfactory to
ABG, ABG shall use commercially reasonable efforts to provide any projections
ABG may have for Cannabis Products for such Future ABG Brand(s), historical data
on Cannabis Products bearing such Future ABG Brand(s), if any and any other
data, materials or agreements which Company may reasonably request. In the event
Company responds expressing interest in purchasing the Future ABG Brand
Participation Rights for the Future ABG Brand(s) specified in the Acquisition
Notice, the Parties shall negotiate the terms and conditions of the same in good
faith, including, without limitation, the purchase price for the Future ABG
Brand Participation Rights and potentially an increase to the GMPRs.

 

11

219387812 v3

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENTS, MARKED BY [***],
HAS BEEN OMITTED BECAUSE TILRAY, INC. HAS DETERMINED THE INFORMATION (I) IS NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO TILRAY, INC. IF
PUBLICLY DISCLOSED.

 

9.4In the event that the Parties mutually agree on terms and conditions in
connection with Company acquiring Future ABG Brand Participation Rights in
accordance with Section 9.3, ABG hereby acknowledge and agrees that Company may
elect to pay the purchase price for such Future ABG Brand Participation Rights
by foregoing and applying some or all Participation Rights payments under this
Agreement in excess of all GMPR(s) to the payment of such purchase price until
Company has foregone and applied an amount of Participation Rights equal to the
purchase price plus a per annum interest rate (the “Company Borrow Rate”)
accruing on all unpaid portions of the purchase price equal to such rate
identified in (i) the Second Lien Credit Agreement dated December 29, 2017 among
ABG Intermediate Holdings 2 LLC, as borrower, ABG Intermediate Holdings 1 LLC,
as holdings, and Bank of America, N.A., as administrative agent, and the other
parties thereto, subject to such adjustments and/or amendments thereto (the
“Second Lien Credit Agreement”) or (ii) such other agreement as ABG  or its
Affiliate(s) may negotiate in lieu of the Second Lien Credit Agreement, from
time to time, to facilitate debt financing for the purpose of Future ABG Brands
or other mergers and acquisition activities.  For the avoidance of doubt, as of
the date of full and complete execution hereof, such Company Borrow Rate was
[***]% per annum.

 

9.5For the avoidance of doubt, in the event that Company does not acquire Future
ABG Brand Participation Rights for any Future ABG Brands, the same Future ABG
Brands shall nonetheless be subject to Article 7.

 

 

 

ARTICLE 10.

SALE BY ANY ABG AFFILIATE(S) OF ANY THEN-CURRENT BRANDS

 

10.1Other than in the event of an ABG Change of Control pursuant to Article 13
hereof, in the event, during the Term, a person or entity (“Brand Purchaser”),
in one or a series of related transactions, directly or indirectly, acquires a
controlling interest in any Affiliate or a group of Affiliates of ABG’s assets,
(a) such Brand Purchaser will assume the rights and obligations of such
Affiliate(s) of ABG under this Agreement, including without limitation, the
payment obligations with respect to the Participation Rights; and (b) the
Participation Rights payable by ABG to Company hereunder, including without
limitation, the GMPRs payable, for each Calendar Quarter from and after the
closing date of such transaction shall be reduced by the amount payable by the
Brand Purchaser to Company attributable to the same Calendar Quarter.  

 

10.2In the event, in any Calendar Quarter, the Participation Rights, including
the GMPRs, paid to Company by ABG results in an overpayment (i.e., as a result
of Company having received any amounts from the Acquiring Party of any
Affiliates of ABG pursuant to Section 10.1 above), ABG shall have the right to
reduce the next quarterly payment to Company by such amount.

12

219387812 v3

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENTS, MARKED BY [***],
HAS BEEN OMITTED BECAUSE TILRAY, INC. HAS DETERMINED THE INFORMATION (I) IS NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO TILRAY, INC. IF
PUBLICLY DISCLOSED.

 

ARTICLE 11.

COMPANY AS PREFERRED SUPPLIER IN CANNABIS LICENSE AGREEMENTS

 

11.1Preferred Supplier. [***].

 

11.2Company Branded-Cannabis Products.

 

(a)Subject to Section 11.4 below, ABG shall use commercially reasonable efforts
in good faith, at Company’s request and sole discretion and in accordance with
applicable laws, to contractually require the front of the packaging for
Licensed Cannabis Products made with Cannabis Ingredients supplied by Company to
include Company’s or its Affiliates’ name, logo or other reasonable preferred
branding (e.g., “Powered by Tilray”). In the event ABG contractually requires
the same, the Parties shall discuss, in good faith, the grant of rights in the
applicable Company Trademark(s) to the third-party licensee and the enforcement
of Company’s brand standards and guidelines for the same.

 

(b)In the event the packaging for Licensed Cannabis Products includes or at any
time has included Company’s or its Affiliate’s name, logo or other reasonable
preferred branding (e.g., “Powered by Tilray”) and pursuant to Section 11.4
below, the third-party licensee purchases the Cannabis Ingredients for such
Licensed Cannabis Products from a third-party supplier (i.e., other than
Company), such third-party Cannabis Ingredients shall meet Company’s
then-current standard operating procedures applicable to the Company’s own
Cannabis Ingredients of the same kind.

 

11.3Pricing. The pricing for Cannabis Ingredients supplied by Company in
accordance with Section 11.1 shall be the fair market value of such Cannabis
Ingredients at the time of sale.

 

11.4[***].

 

ARTICLE 12.

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

12.1Representations, Warranties and Covenants of ABG. ABG hereby represents,
warrants and covenants to Company, the following:

 

(a)it owns or controls all right, title and interest in and to the Existing
Trademarks and, subject to 12.1(b) and applicable laws, it shall use
commercially reasonable efforts to own or control all right, title and interest
in and to the Company Participating Trademarks (specifically excluding the
Existing Trademarks). It is authorized to enter into this Agreement and to grant
the Participation Rights granted to Company herein. It has not sold, assigned,
leased or in any manner disposed of or encumbered the Participation Rights
granted to Company herein, and is otherwise under no disability, restriction or
prohibition from entering into or performing its obligations under this
Agreement;

 

13

219387812 v3

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENTS, MARKED BY [***],
HAS BEEN OMITTED BECAUSE TILRAY, INC. HAS DETERMINED THE INFORMATION (I) IS NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO TILRAY, INC. IF
PUBLICLY DISCLOSED.

 

(b)in connection with those ABG 2018 Brands for which ABG or its Affiliates do
not have the right to exploit the same in connection with certain Cannabis
Products as a result of ABG or its Affiliate lacking trademark registration(s)
and/or common law rights in the applicable jurisdiction and for which Company or
a third party wishes to enter into a Cannabis License, ABG shall use
commercially reasonable, good faith efforts to register the applicable
Then-Current Brand Trademark in the appropriate trademark class(es) for the
applicable Cannabis Product(s) it being specifically understood that (i) ABG
makes no representation or warranty that ABG will be successful in obtaining new
trademark registration(s) in the appropriate classes in any jurisdiction(s); and
(ii) ABG has no control over the timeline to secure trademark registrations in
any jurisdiction;

 

(c)it has taken commercially reasonable action to maintain and protect its
intellectual property rights in the Existing Trademarks and it shall take
commercially reasonable action to maintain and protect its intellectual property
rights in the Company Participating Trademarks during the Term;

 

(d)to the knowledge of ABG, the Existing Trademarks do not materially interfere
with, infringe upon, misappropriate, or otherwise conflict with any intellectual
property rights of any other person or entity. To the knowledge of ABG, no other
person or entity is interfering with, infringing upon, misappropriating or
otherwise in conflict with any intellectual property rights of the Existing
Trademarks;

 

(e)it shall contractually require all third-party licensees pursuant to Cannabis
Licenses to covenant to ABG that the design, manufacture, distribution,
advertising, marketing, assembly, packaging, labeling, boxing, crating, marking,
packing, shipping, import, export, storage, purchase and sale of all Cannabis
Products subject to any such Cannabis License will comply with all applicable
laws;

 

(f)it will use commercially reasonable efforts to ensure that all products sold
using the ABG 2018 Brands will be of quality in design, material and workmanship
that is equal to or higher than the products manufactured and sold using the
Existing Trademarks before the date of this Agreement; and no injurious
deleterious or defamatory material, writing or images will be used in or on the
ABG 2018 Brands; and

 

(g)during the Term, it will provide Company with no less than [***] written
notice and engage in reasonable consultation with Company prior to executing any
agreement that would result in commissions paid and/or credited to unaffiliated
third parties in connection with Gross Cannabis Revenue.

 

14

219387812 v3

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENTS, MARKED BY [***],
HAS BEEN OMITTED BECAUSE TILRAY, INC. HAS DETERMINED THE INFORMATION (I) IS NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO TILRAY, INC. IF
PUBLICLY DISCLOSED.

 

12.2Representations, Warranties and Covenants of the Parties. Each Party hereby
represents, warrants and covenants to the other that:

 

(a)it is duly organized, validly existing and in good standing under the laws of
its state of organization;

 

(b)it has the full power and authority to execute and deliver this Agreement and
to perform its obligations hereunder, and this Agreement constitutes the valid
and legal binding obligation of such enforceable in accordance with the terms
and conditions set forth herein;

 

(c)ABG or its Affiliates have the right to exploit certain ABG 2018 Brands in
connection with certain Cannabis Products without any limitation and without
obtaining the consent of any third party;

 

(d)it is not required to give any notice to, make any filing with or obtain any
authorization, consent or approval of any authority, person or entity in order
for such Party to consummate the transactions set forth herein;

 

(e)the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated by this Agreement will not (i)
violate in any material respect any law to which it subject; (ii) violate or
result in a breach of or default or acceleration under its Certificate of
Formation, Limited Liability Agreement/Operating Agreement (as applicable), any
resolutions adopted by its members of managers or any instrument or agreement to
which it is a party or by which the it  is bound; or (iii) violate any judgment,
order, injunction, decree or award against or binding upon it; and

 

(f)it is as, of the Effective Date, in compliance with, and throughout the Term,
it will comply with any and all applicable laws, and it will not engage in any
cannabis activities in the United States unless permitted under applicable
federal and state law;

 

12.3Representations, Warranties and Covenants of Company. Company hereby
represents, warrants and covenants to ABG that:

 

(a)it has substantial knowledge and experience in financial or business matters
that it is capable of evaluating the merits and risks of an investment in the
Participation Rights; and it has substantial net worth such that it can bear the
economic risk of its purchase of the Participation Rights;

 

15

219387812 v3

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENTS, MARKED BY [***],
HAS BEEN OMITTED BECAUSE TILRAY, INC. HAS DETERMINED THE INFORMATION (I) IS NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO TILRAY, INC. IF
PUBLICLY DISCLOSED.

 

(b)it has had the opportunity to ask representatives of ABG certain questions
and request certain information regarding the terms and conditions of this
Agreement and the finances, operations, business and prospects of ABG and has
had any and all such questions and requests answered to its satisfaction; and
that it understands the risks and other considerations relating to the purchase
of the Participation Rights;

 

(c)it owns or controls all right, title and interest in and to the Company
Trademarks;

 

(d)it has taken commercially reasonable action to maintain and protect its
intellectual property rights in the Company Trademarks and it shall take
commercially reasonable action to maintain and protect its intellectual property
rights in the Company Trademarks during the Term;

 

(e)to the knowledge of Company, the Company Trademarks do not materially
interfere with, infringe upon, misappropriate, or otherwise conflict with any
intellectual property rights of any person or entity. To the knowledge of
Company, no other person or entity is interfering with, infringe upon,
misappropriating or otherwise in conflict with any intellectual property rights
of the Company Trademarks; and

 

(f)it will use commercially reasonable efforts to ensure that all products sold
using the Company 2018 Brands will be of quality, design, material and
workmanship that is equal to or higher than the products manufactured and sold
using the Company Trademarks before the Effective Date, and no injurious,
deleterious or defamatory material, writing or images will be used in or on the
Company 2018 Brands.

 

12.4No Representations. Except for the representations and warranties contained
in this Article 12 or as set forth in the Payment Agreement, neither Party nor
any other Person makes any express or implied representation or warranty with
respect to such Party, and each Party hereby disclaims any such other
representations or warranties, whether written or oral.  In particular, without
limiting the foregoing disclaimer, neither Party nor any other Person makes or
has made any representation or warranty to the other Party or any of their
Affiliates or representatives (except for the representations and warranties
made contained in this Article 12 or as set forth in the Payment Agreement),
including in any oral or written information presented to the other Party or any
of their Affiliates or representatives in the course of their due diligence
investigation, the negotiation of this Agreement or in the course of the
transactions contemplated hereby.  

 

16

219387812 v3

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENTS, MARKED BY [***],
HAS BEEN OMITTED BECAUSE TILRAY, INC. HAS DETERMINED THE INFORMATION (I) IS NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO TILRAY, INC. IF
PUBLICLY DISCLOSED.

 

ARTICLE 13.

CHANGE OF CONTROL

 

13.1Solely in the event of a Change of Control of ABG, ABG may assign this
agreement and all rights and obligations of ABG to the Acquiring Party or its
Affiliate and the Acquiring Party will assume the obligations of ABG herein
unless ABG continues to honor this Agreement or Company and ABG agree on other
mutually acceptable terms.

 

13.2Solely in the event of a Change of Control of Company, Company may assign
this agreement and all rights and obligations of Company to the Acquiring Party
or its Affiliate (provided that to the extent ABG cannot contractually comply
with Article 5 and/or Article 6 hereof with the Acquiring Party or Affiliate
because of the identity of the assignee, Company shall not have the right to
assign the rights contain in such Articles to the Acquiring Party or such
Affiliate). In the event of such assignment, the Acquiring Party will assume the
obligations of Company herein unless Company and ABG agree on other mutually
acceptable terms.

 

ARTICLE 14.

INDEMNIFICATION

 

14.1Company’s Indemnity Obligation. Company will indemnify, defend and hold
harmless ABG and its parents, subsidiaries, affiliated companies and their
respective officers, directors, shareholders, employees, agents, attorneys,
successors and assigns (each, individually, an “ABG Indemnified Party”) from and
against any and all claims, liabilities, demands, causes of action, judgments,
settlements, costs and expenses (including, without limitation, reasonable
attorney’s fees and court costs) arising solely out of: (a) the breach by
Company of a representation, warranty or covenant in this Agreement; and (b) the
failure by Company to perform any of its obligations under this
Agreement.  Company’s liability to any ABG Indemnified Party under this Section
14.1 will be reduced to the extent that: (y) any loss, claim, damage, liability
or expense is determined by a court of competent jurisdiction to result
directly, in whole or in part, from any such ABG Indemnified Party’s willful
misconduct or gross negligence; or (z) to the extent that ABG is required to
indemnify Company pursuant to Section 14.2 below.  

 

14.2ABG’s Indemnity Obligation. ABG will indemnify, defend and hold harmless
Company from and against any and all claims, liabilities, demands, causes of
action, judgments, settlements, costs and expenses (including, without
limitation, reasonable attorney’s fees and court costs) arising out of or in
connection with: (a) the breach by ABG of a representation, warranty or covenant
in this Agreement; (b) the failure by ABG to perform any of its obligations
under this Agreement; (c) the gross negligence, bad faith or unlawful conduct of
ABG in connection with the performance of its obligations under this Agreement;
(d) any claim related to the use of third party copyrighted materials on or in
connection with the Then-Current ABG 2018 Brands; and (e) claims of copyright
infringement, trademark infringement or other intellectual property infringement
relating to the Company Participating Brands, except for

17

219387812 v3

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENTS, MARKED BY [***],
HAS BEEN OMITTED BECAUSE TILRAY, INC. HAS DETERMINED THE INFORMATION (I) IS NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO TILRAY, INC. IF
PUBLICLY DISCLOSED.

 

claims arising out of a Company License Agreement.  ABG’s liability to Company
under this Section 14.2 will be reduced to the extent that: (y) any loss, claim,
damage, liability or expense is determined by a court of competent jurisdiction
to result directly, in whole or in part, from Company’s willful misconduct or
gross negligence; or (z) to the extent that Company is required to indemnify ABG
pursuant to Section 14.1 above.

 

14.3Indemnification. The Party to be indemnified hereunder (the “Indemnitee”)
must give the indemnifying Party hereunder (the “Indemnitor”) prompt written
notice of any action, claim or proceeding brought against it for which it is
entitled to indemnification hereunder, and the Indemnitor, in its sole
discretion, then may take such action as it deems advisable under the
circumstances to defend such action, claim or proceeding on behalf of the
Indemnitee.  In the event that appropriate action is not taken by the Indemnitor
within [***] after its receipt of written notice from the Indemnitee, the
Indemnitee will have the right to defend such action, claim or proceeding, but
no settlement thereof may be made without the prior written approval of the
Indemnitor, which approval will not be unreasonably withheld, delayed or
conditioned.  Even if appropriate action is taken by the Indemnitor, the
Indemnitee may, at its own cost and expense, be represented by its own counsel
in such action, claim or proceeding.  In any event, the Indemnitee and the
Indemnitor will keep each other fully advised of all developments and will
cooperate fully with each other in all respects in connection with any such
action, claim or proceeding.  The provisions of this Section will survive any
expiration or termination of this Agreement.

 

ARTICLE 15.

CONFIDENTIALITY

 

15.1Confidential Information. For purposes of this Agreement, "Confidential
Information" shall be defined as, with respect to each Party: non-public and/or
proprietary information relating to a Party’s business or operations, which
information may be written, oral or maintained in electronic or any other form,
which information is obtained, received, developed or derived by such Party,
either directly or indirectly, by any means of communication or expression,
prior to or during the Term of this Agreement, and shall include, without
limitation: (a) finances, technology or other technical data, trade secrets,
inventions, processes, formulas and know-how, (b) designs, drawings, services,
products, product plans, product development, marketing, marketing plans and
information, customers, potential business partners, market information,
suppliers, vendors, retailers, manufacturers, factories, (c) all documents,
analyses, reports, research, business plans, studies, diagrams, marketing
information or other materials that contain information and (d) the existence of
this Agreement and the terms hereof. All Confidential Information is and shall
remain the property of the disclosing Party.

 

18

219387812 v3

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENTS, MARKED BY [***],
HAS BEEN OMITTED BECAUSE TILRAY, INC. HAS DETERMINED THE INFORMATION (I) IS NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO TILRAY, INC. IF
PUBLICLY DISCLOSED.

 

15.2Exclusions from Confidential Information. As used in this Agreement, the
term ‘Confidential Information’ shall not include any information that: (a) now
or hereafter becomes, through no unauthorized act by or on behalf of the
receiving Party, generally known or available to the public; (b) known to the
receiving Party, by lawful means, at the time the receiving Party receives the
same from the disclosing Party; (c) furnished to the receiving Party by a third
party that does not have an obligation of confidentiality to the disclosing
Party with respect thereto; or (d) independently developed by the receiving
Party without use of or access to the disclosing Party’s Confidential
Information.

 

15.3Obligations. Each Party acknowledges that it may have access to the other
Party’s Confidential Information, the value of which may be impaired by misuse,
or by disclosure to a third party. The receiving Party agrees that it will not
disclose such Confidential Information, except that the receiving Party may
disclose the other Party’s Confidential Information in order to perform the
receiving Party’s obligations under this Agreement, but solely to those who: (a)
have a "need to know" such Confidential Information, (b) are instructed and have
agreed, in writing, not to disclose the Confidential Information, or use the
Confidential Information for any purpose other than pursuant to the terms of
this Agreement. The receiving Party shall take reasonable precautions to protect
the confidentiality of the other Party’s Confidential Information. Such
precautions may, if requested by the disclosing Party, include the use of
separate written confidentiality agreements, in a form approved by the
disclosing Party. Following the expiration or termination of this Agreement, no
Party shall disclose or use any of the other Parties’ Confidential Information
for any purpose, unless otherwise agreed in writing by the disclosing Party.
Each Party agrees to notify the other Party of the circumstances surrounding any
inadvertent disclosure of Confidential Information by the receiving Party.

 

15.4Mandatory Disclosure. Nothing in this Agreement shall prevent the receiving
Party from disclosing Confidential Information of the disclosing Party to the
extent the receiving Party is required to do so by the rules of an applicable
securities market or exchange, or is legally compelled to do so by any
governmental investigative or judicial agency or court pursuant to proceedings
over which such agency or court has jurisdiction; provided, however, that prior
to any such disclosure, the receiving Party shall (a) assert the confidential
nature of the Confidential Information to the market, exchange or agency or
court; (b) promptly notify the disclosing Party in writing of the requirement,
order or request to disclose; and (c) at the disclosing Party’s sole cost and
expense (excluding the receiving Party’s outside attorney fees), cooperate fully
with the disclosing Party in protecting against any such disclosure and/or
obtaining a protective order narrowing the scope of the compelled disclosure and
protecting the confidentiality of the Confidential Information.  Any
Confidential Information that is disclosed under this Section shall otherwise
remain subject to the provisions of this Agreement.

 

19

219387812 v3

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENTS, MARKED BY [***],
HAS BEEN OMITTED BECAUSE TILRAY, INC. HAS DETERMINED THE INFORMATION (I) IS NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO TILRAY, INC. IF
PUBLICLY DISCLOSED.

 

ARTICLE 16.

MISCELLANEOUS

 

16.1Relationship of the Parties. Except for the purposes described in Section
16.14, this Agreement does not constitute and will not be construed to
constitute an agency, partnership, joint venture or any other type of unnamed
relationship between ABG and Company.  Neither Party will have the right to
obligate or to bind the other Party in any manner whatsoever, and nothing
contained in this Agreement will give or is intended to give any rights of any
nature to any third party.  Company shall have no control or input on the
management of ABG.

 

16.2Press Releases and Other Communications.  ABG and Company shall agree on the
timing, content and release of any press release or other public communication
containing any information about this Agreement, the Parties, or their
respective affiliates and related parties. No such release or communication
shall be made without the prior written approval of each of ABG and Company.

 

16.3Addresses and Notices.  All notices, requests, demands and other
communications required or permitted to be made hereunder shall be in writing
and shall be deemed duly given: (a) at the time of delivery, if hand delivered
to the corporate office for the Party to whom Notice is being delivered, against
a signed receipt therefor; (b) one (1) day after dispatch, if sent to the Party
at the address and/or contact listed in this Agreement for such type of notice,
by: (i) registered or certified mail, return receipt requested, first class
postage prepaid, or (ii) nationally recognized overnight delivery service; or
(c) at the time of transmission, if sent to the Party at the address and/or
contact listed in this Agreement for such type of Notice, by e-mail
transmission; provided, however, that any such notice sent by e-mail shall only
be deemed duly given if a copy of such notice is also sent by one (1) or more
methods pursuant to Sections 16.3(a) and/or 16.3(b) herein. Either Party may
alter the address to which notices are to be sent hereunder by giving notice of
such change to the other Party in conformity with the provisions of this
Section. Notices shall be sent to the address specified below:

 

20

219387812 v3

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENTS, MARKED BY [***],
HAS BEEN OMITTED BECAUSE TILRAY, INC. HAS DETERMINED THE INFORMATION (I) IS NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO TILRAY, INC. IF
PUBLICLY DISCLOSED.

 

If to Company for required notices then to:

495 Wellington St W, Unit 250,

Toronto, ON, Canada M5V 1G1

Attn: Legal Department

Via Email: [***]

 

If to ABG, for required Notices then to:

1411 Broadway, 4th Floor
New York, NY 10018

Attn: Legal Department
Via Email: [***]

16.4Assignment.  Neither Party may assign this Agreement to a third party
without the prior written consent of the other Party, which consent may be
withheld for any reason or no reason; provided, that any assignment in
accordance with Article 13 shall not require the consent of any Party. Any
assignment in violation of the foregoing shall be void.

 

16.5Governing Law.  This Agreement and the legal relations among the Parties
will be governed by and construed in accordance with the laws of the State of
New York, notwithstanding any conflict of Law provisions to the contrary. The
Parties hereby agree that any action which in any way involves the rights,
duties and obligations of any Party under this Agreement shall be brought in
courts located in New York County, New York, and the Parties hereby submit to
the personal jurisdiction of such courts. Each of the Parties waives any
objection that it may have based on improper venue or forum non conveniens to
the conduct of any such suit or action in any such court. The Parties agree that
service of process deposited in certified or registered mail addressed to the
other Party at the address for the other Party set forth in this Agreement shall
be deemed valid service of process for all purposes.

 

16.6Default Expenses. If either Party defaults with respect to any obligation
under this Agreement, the defaulting Party will indemnify the other Party
against and reimburse it for all reasonable attorney’s fees and all other costs
and/or expenses resulting or made necessary by the bringing of any action,
motion or other proceeding to enforce any of the terms, covenants or conditions
of this Agreement.

 

16.7Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Parties with respect to the subject matter hereof, and
supersedes all prior agreements, understandings, inducements and conditions,
whether express or implied, oral or written, except as herein contained.  The
express terms hereof will control and supersede any course of performance and/or
usage of trade inconsistent with any of the terms hereof.

 

21

219387812 v3

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENTS, MARKED BY [***],
HAS BEEN OMITTED BECAUSE TILRAY, INC. HAS DETERMINED THE INFORMATION (I) IS NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO TILRAY, INC. IF
PUBLICLY DISCLOSED.

 

16.8Amendment and Modification. This Agreement may be amended, modified and
supplemented only by written agreement duly executed and delivered by each of
the parties hereto.

 

16.9Waiver and Delays.  A waiver by any Party of any of the terms and conditions
of, or rights under, this Agreement will not be effective unless signed by the
Party waiving such term, condition or right and will not bar the exercise of the
same right on any subsequent occasion or any other right at any time or be
deemed or construed to be a waiver of such terms or conditions for the future.
Neither the failure of nor any delay on the part of any Party to exercise any
right, remedy, power or privilege under this Agreement will operate as a waiver
thereof, nor will any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any other
right, remedy, power or privilege.

 

16.10Severability.  If any term or provision of this Agreement, as applied to
either Party or any circumstance, for any reason will be declared by a court of
competent jurisdiction to be invalid, illegal, unenforceable, inoperative or
otherwise ineffective, that provision will be eliminated to the minimum extent
necessary so that this Agreement will otherwise remain in full force and effect
and enforceable; provided, however, that if any term or provision of this
Agreement pertaining to the payment of monies to either Party will be declared
invalid, illegal, unenforceable, inoperative or otherwise ineffective, such
Party will have the right to terminate this Agreement as provided herein.

 

16.11Form and Construction.  Paragraph and subparagraph headings in this
Agreement are included for ease of reference only and do not constitute
substantive matter to be considered in construing the terms of this
Agreement.  As used in this Agreement, the masculine gender will include the
feminine and the singular form of words will include the plural, or vice versa,
as necessary in order that this Agreement may be interpreted so as to conform to
the subject matter actually existing.  The language of this Agreement will be
construed as a whole and not strictly for or against any of the parties.

 

16.12Counterparts.  This Agreement may be executed in one or more counterparts,
each of which will be an original, but all of which together will constitute one
Agreement binding on all parties hereto.  Each of the Parties agrees that a
photographic or facsimile copy of the signature evidencing a Party’s execution
of this Agreement will be effective as an original signature and may be used in
lieu of the original for any purpose.

 

16.13Exhibits.  All Exhibits referenced in this Agreement are hereby
incorporated by reference into, and made a part of, this Agreement.

 

22

219387812 v3

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENTS, MARKED BY [***],
HAS BEEN OMITTED BECAUSE TILRAY, INC. HAS DETERMINED THE INFORMATION (I) IS NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO TILRAY, INC. IF
PUBLICLY DISCLOSED.

 

16.14Tax Treatment.  Solely for U.S. federal, and all applicable state and
local, income tax purposes, the Parties intend and agree that (a) the
transactions described in Articles 2, 3 and 4 shall be treated, in accordance
with the principles of Revenue Ruling 99-5, Situation 1, (i) as the acquisition
by Company of an undivided interest in the Then-Current 2018 Brands, to the
extent, and solely in respect of, any present or future Cannabis Licenses
entered into by ABG with respect to such Then-Current 2018 Brands during the
Term, (ii) then a contribution by the Company and ABG of their respective
interests in the Then-Current 2018 Brands, to the extent, and solely in respect
of, any present or future Cannabis Licenses entered into by ABG with respect to
such Then-Current 2018 Brands during the Term, to an entity treated as a
partnership, (iii) with the operations contemplated under this clause (a) owned
by the partnership which owns the Then-Current 2018 Brands, to the extent of and
pursuant to the contributions under sub-clause (ii), and which is required to
make the payments described in Articles 2 and 3 and (b) that any payment made by
Company with respect to the Participation Rights after the date hereof in
accordance with the terms of the Payment Agreement shall, consistently herewith,
be treated as the sale of partnership interests in the partnership formed
pursuant to clause (a) hereof.  The Parties agree to file all their U.S.
federal, and applicable state and local, income tax returns in accordance with
this Section 16.14, and to reasonably consult with each other to ensure tax
reporting consistently herewith. ABG will consider in good faith comments from
Company in connection with tax returns and tax audits of the tax partnership
(which filings ABG will make good faith efforts to share with Company in advance
and of which tax audits ABG will make good faith efforts to notify Company) and
ABG will act in respect of the tax partnership in a manner consistent with the
economic terms of this Agreement and reasonably cooperate with Company in
connection with such matters. The Parties acknowledge and agree that treatment
as a tax partnership shall be for U.S. federal, and applicable state and local,
income taxes only and no partnership entity will be established or formed.

 

16.15Transaction Expenses.  Each Party will be responsible for its own expenses
relating to the negotiation of this Agreement.

 

23

219387812 v3

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENTS, MARKED BY [***],
HAS BEEN OMITTED BECAUSE TILRAY, INC. HAS DETERMINED THE INFORMATION (I) IS NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO TILRAY, INC. IF
PUBLICLY DISCLOSED.

 

The undersigned Parties have executed this Agreement, effective as of the date
first above written.

 

ACCEPTED AND AGREED:

 

ACCEPTED AND AGREED:

 

 

 

ABG Intermediate Holdings 2, LLC

 

Tilray, Inc.

 

 

 

By:

/s/ Jay Dubiner

 

By:

/s/ Brendan Kennedy

Name:

Jay Dubiner

 

Name:

Brendan Kennedy

Title:

General Counsel

 

Title:

Chief Executive Officer

 

24

219387812 v3

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENTS, MARKED BY [***],
HAS BEEN OMITTED BECAUSE TILRAY, INC. HAS DETERMINED THE INFORMATION (I) IS NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO TILRAY, INC. IF
PUBLICLY DISCLOSED.

 

This Exhibit A is attached to and made part of the Amended and Restated Profit
Participation Agreement between ABG Intermediate Holdings 2, LLC (“ABG”) and
Tilray, Inc. (“Company”) dated January 14, 2019, as amended and restated as of
January 24, 2020.

 

EXHIBIT A

 

ABG 2018 Brands

The ABG 2018 Brands shall consist of the following brands and any other brands
which ABG owns or controls the right, title and interest in and to the Existing
Trademarks: 1

 

1.STATE

Above the Rim

Adrienne Vittadini

Aeropostale

Airwalk

Bandolino

Cece

Chaus

Corso Como

Drexel

Dukes

Elvis Presley

Enzo Angiolini

Frye

Frederick’s of Hollywood

Greg Norman

Hart Shaffner Marx

Henredon

Herve Leger

Hickey Freeman

Hind

Jones New York

Judith Leiber

Julius Erving (a/k/a Dr. J)

Juicy Couture

Louise et Cie

Misook

Muhammad Ali

Marilyn Monroe

Nautica

Neil Lane

Nine West

Prince (i.e., tennis brand)

Shaquille O’Neal

Silverstar

Sole / Society

Spyder

Sterling & Hunt

Taryn Rose

Thalia Sodi

Tretorn

Tapout

Thomasville

Vision Street Wear

 

 

1 

Company hereby acknowledges and agrees that, as of the A&P Date, additional
brands (i.e., above and beyond the global and domestic brands listed above) were
provided by ABG to Company together with the execution of the Prior Agreement.

25

219387812 v3

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENTS, MARKED BY [***],
HAS BEEN OMITTED BECAUSE TILRAY, INC. HAS DETERMINED THE INFORMATION (I) IS NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO TILRAY, INC. IF
PUBLICLY DISCLOSED.

 

This Exhibit B is attached to and made part of the Amended and Restated Profit
Participation Agreement between ABG Intermediate Holdings 2, LLC (“ABG”) and
Tilray, Inc. (“Company”) dated January 14, 2019, as amended and restated as of
January 24, 2020.

 

EXHIBIT B

 

PAYMENT AGREEMENT and AMENDMENT

 

26

219387812 v3

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENTS, MARKED BY [***],
HAS BEEN OMITTED BECAUSE TILRAY, INC. HAS DETERMINED THE INFORMATION (I) IS NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO TILRAY, INC. IF
PUBLICLY DISCLOSED.

 

This Exhibit C is attached to and made part of the Amended and Restated Profit
Participation Agreement between ABG Intermediate Holdings 2, LLC (“ABG”) and
Tilray, Inc. (“Company”) dated January 14, 2019, as amended and restated as of
January 24, 2020.

 

EXHIBIT C

COMPANY BANK ACCOUNT

[***]

27

219387812 v3

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENTS, MARKED BY [***],
HAS BEEN OMITTED BECAUSE TILRAY, INC. HAS DETERMINED THE INFORMATION (I) IS NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO TILRAY, INC. IF
PUBLICLY DISCLOSED.

 

This Exhibit D is attached to and made part of the Amended and Restated Profit
Participation Agreement between ABG Intermediate Holdings 2, LLC (“ABG”) and
Tilray, Inc. (“Company”) dated January 14, 2019, as amended and restated as of
January 24, 2020.

 

EXHIBIT D

 

MINORITY STAKEHOLDER BRANDS

 

Minority Stakeholder Brand

ABG Ownership

[***]

[***]%

[***]

[***]%

[***]

[***]%

[***]

[***]%

[***]

[***]%

[***]

[***]%

[***]

[***]%

[***]

[***]%

[***]

[***]%

[***]

[***]%

 

 

 

 

28

219387812 v3